UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05992 JAPAN SMALLER CAPITALIZATION FUND, INC. (Exact name of registrant as specified in charter) Worldwide Plaza 309 West 49th Street New York, New York 10019 (Address of principal executive offices) Yutaka Itabashi Worldwide Plaza 309 West 49th Street New York, New York 10019 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 833-0018 Date of fiscal year end: February 28, 2014 Date of reporting period:September 1, 2013 -November 30, 2013 JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS November 30, 2013 % of Market Unrealized Net Shares Cost Value Gain or Loss Assets JAPANESE EQUITY SECURITIES Banks Akita Bank, Ltd. $ $ $ ) General banking services The Kagoshima Bank, Ltd. ) General banking services The Tochigi Bank, Ltd. Commercial banking services The Yamanashi Chuo Bank, Ltd. ) Commercial banking services Total Banks ) Chemicals C. Uyemura &Co., Ltd. ) Plating chemicals Fujikura Kasei Co., Ltd. Specialty coating materials and fine chemicals Sakai Chemical Industry Co., Ltd. Titanium oxide, polyvinyl chloride stabilizers, and pharmaceuticals Tenma Corporation ) Molded resin products Total Chemicals Construction Hibiya Engineering, Ltd. Facility construction MIRAIT Holdings Corporation ) Telecommunication engineering Nippon Densetsu Kogyo Co., Ltd. Installs and maintains communication equipment for railroad companies Toenec Corporation Constructs comprehensive building facilities Total Construction Electric Appliances Espec Corp Meteorological testing devices Zojirushi Corporation Household appliances Total Electric Appliances Financing Business Hitachi Capital Corporation Financial services Total Financing Business Food Fuji Oil Co., Ltd. ) Palm oil and coconut oil Total Foods ) Information and Communication Broadleaf Co., Ltd. Business software development, sales, and technical support NS Solutions Corporation System consulting services and software development Okinawa Cellular Telephone Company ) Cellular and car phone services Total Information and Communication % of Market Unrealized Net Shares Cost Value Gain or Loss Assets Iron and Steel Nichia Steel Works, Ltd. $ $ $ Produces and sells steel products Nippon Seisen Co., Ltd. ) Secondary products of stainless steel wires Osaka Steel Co., Ltd. ) Electric furnace steelmaker Total Iron and Steel ) Machinery Sintokogio, Ltd. Engineering equipment Total Machinery Pharmaceutical Rohto Pharmaceutical Co., Ltd. Pharmaceuticals manufacturer Total Pharmaceutical Real Estate Keihanshin Bulding Co., Ltd. ) Real estate leasing and building management Total Real Estate ) Retail Trade Arc Land Sakamoto Co., Ltd. ) Operates home centers Heiwado Co., Ltd. Supermarkets Nitori Co., Ltd. Furniture store chain Shimamura Co., Ltd. ) Clothing chain San-A Co., Ltd. Housing related goods and groceries Total Retail Trade Textiles and Apparel Hogy Medical Co., Ltd. Medical supply products Total Textiles and Apparel Transportation and Warehousing Japan Transcity Corporation ) Warehousing and transportation services Kintetsu World Express Inc. Distribution services Trancom Co., Ltd. Logistics services Total Transportation and Warehousing Transportation Equipment Sanoh Industrial Co., Ltd. ) Tubes, wires and electrical products Tachi-S Co., Ltd. ) Child transformation seats, seat components, and rotating units Total Transportation Equipment ) Wholesale Trade Paltac Corporation Daily necessities % of Market Unrealized Net Shares Cost Value Gain or Loss Assets Siix Corporation $ $ $ ) Video, audio, and office equipment Ryoden Trading Company, Ltd. ) Electronic components Total Wholesale Trade TOTAL INVESTMENTS IN JAPANESE EQUITY SECURITIES INVESTMENTS IN FOREIGN CURRENCY Japanese Yen Non- interest bearing account ) TOTAL INVESTMENTS IN FOREIGN CURRENCY ) TOTAL INVESTMENTS OTHER ASSETS LESS LIABILITIES, NET NET ASSETS Aggregate gross unrealized appreciation for all securities in which there is an excess of value over tax cost was $8,884,807 Aggregate gross unrealized depreciation for all securities in which there is an excess of tax cost over value was $3,216,053 Portfolio securities and foreign currency holdings were translated at the following exchange rate as of November 30, 2013 Japanese Yen $1.00 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JAPAN SMALLER CAPITALIZATION FUND, INC. By:/s/ Yutaka Itabashi Yutaka Itabashi, President (Principal Executive Officer) Date:February24, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Yutaka Itabashi Yutaka Itabashi, President (Principal Executive Officer) Date:February24, 2014 By:/s/ Amy J. Marose Amy J. Marose, Treasurer (Principal Financial Officer) Date:February 24, 2014
